In suit for accounting testimony was taken on the issues presented by bill and answer, with the result that it was shown that the plaintiff had parted with all rights which it may have had against defendant before institution of suit. Plaintiff's grantee and assignee (a trustee for the benefit of creditors of plaintiff) was not made a party to the suit. It was shown, as alleged in the answer, that defendant had made full and complete settlement of the involved transaction with plaintiff's grantee and assignee.
The chancellor found that plaintiff had no cause of action against the defendant at the date of institution of the suit and dismissed the bill of complaint.
No reversible error is made to appear and decree is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, and ADAMS, JJ., concur.